11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

In the interest of D.R.T., a child,            * From the 326th District
                                                 Court of Taylor County,
                                                 Trial Court No. 43,519-C.

No. 11-12-00059-CV                             * February 28, 2014

                                               * Memorandum Opinion by Willson, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Jonathan I.J. Martindale and Marla Kay Martindale.